Case 5:17-cv-00551-LHK Document 333-2 Filed 12/12/19 Page 1 of 4




                       EXHIBIT 1
       Case 5:17-cv-00551-LHK Document 333-2 Filed 12/12/19 Page 2 of 4




                           UNITED STATES DISTRICT COURT

                        NORTHERN DISTRICT OF CALIFORNIA

                                   SAN JOSE DIVISION


CHRISTINA GRACE and KEN POTTER, )
Individually and on Behalf of All Others, )
Similarly Situated,                       )
                                          )
       Plaintiffs,                        )
                                          )
       v.                                 )       Case No. 5:17-cv-00551-LHK-NC
                                          )
APPLE, INC.,                              )
                                          )
       Defendants.                        )
____________________________________)



                     Reply Report of Professor Justine S. Hastings, Ph.D.



          REDACTED PURSUANT TO STIPULATED PROTECTIVE ORDER
        Case 5:17-cv-00551-LHK Document 333-2 Filed 12/12/19 Page 3 of 4




I declare that the foregoing is true and correct to the best of my knowledge. Executed on this 13th

day of July at _________ Providence, RI ___________________.



                                      ________________________
                                      Justine S. Hastings




                                                                                                 30
                          Case 5:17-cv-00551-LHK Document 333-2 Filed 12/12/19 Page 4 of 4




                                                          TABLE 2
                                 ADDITIONAL DATASETS REGRESSION ANALYSIS OF USED PHONE PRICE
                                             (1)                         (2)                            (3)                          (4)
Data source:                               Best Buy                     Amazon                         AT&T                        EcoATM


Impact                                     -0.136***                   -0.193***                     -0.106***                     -0.091***
                                             (0.002)                     (0.032)                       (0.001)                       (0.002)
Log Time                                   -0.038***                   -0.404***                     -0.348***                     -0.074***
                                             (0.001)                     (0.068)                       (0.001)                       (0.002)
Log Model Age                              -0.038***                   -0.152***                     -0.184***                     -0.150***
                                             (0.002)                     (0.019)                       (0.001)                       (0.002)
Log US GDP                                  -0.210+                     -5.089*                     -19.431***                    -32.830***
                                             (0.118)                     (2.195)                       (0.038)                       (0.097)

Observations                               1,941,517                      3,169                      6,669,780                     1,942,822
R-squared                                     0.785                       0.940                         0.928                        0.937
Implied Diminution in Value                 -12.72%                     -17.58%                       -10.04%                       -8.74%
Standard errors in parentheses. *** p<0.001, ** p<0.01, * p<0.05, + p<0.10.
For Columns (1) through (3), the outcome is Log Resale Price. The outcome in Column (4) is Log Acquisition Price. Note that Columns (1) and (2) are
the same regression specifications as found in Table 2 in the Hastings Expert Report. All regression specifications include: monthly controls, Christmas
season controls, controls for new releases of Apple and Samsung phones. For Best Buy and Amazon, the specification also includes controls for color
of the phone. For Best Buy, AT&T, and EcoATM, the regression specification also includes fixed effects for the full interaction of phone model, phone
condition, phone carrier, and phone storage size. For Amazon, the regression specification also includes fixed effects for the full interaction of phone
model, phone carrier, and phone storage size.




                                                                                                                                                           32
